EXHIBIT Warrant Certificate No. THE SECURITIES REPRESENTED HEREBY (AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF) HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE. Effective Date: [], 2009Void After: [], 2014 WAFERGEN BIO-SYSTEMS, INC. WARRANT TO PURCHASE COMMON STOCK WaferGen Bio-systems, Inc., a Nevada corporation (the “Company”), for value received on [], 2009, (the “Effective Date”), hereby issues to Spencer Trask Ventures, Inc., a Delaware corporation(the “Holder”) this Warrant (the “Warrant”) to purchase, [] shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), at the Exercise Price (as defined below), as adjusted from time to time as provided herein, on or before [], 2014 (the “Expiration Date”), all subject to the following terms and conditions.The Warrant Shares (as defined below) issued upon exercise of this Warrant shall be subject to the provisions of the Company’s Amended and Restated Articles of Incorporation, a copy of which will be furnished to the holder hereof upon written request and without charge.
